
	
		I
		111th CONGRESS
		1st Session
		H. R. 4270
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent certain temporary provisions, including the sales tax deduction, the
		  child credit, the repeal of the estate tax, the deduction for higher education
		  expenses, and extending the current capital gains and dividend tax
		  rates.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Tax Relief Act of
			 2009.
		2.Certain expiring
			 provisions made permanent
			(a)Deduction for
			 state and local sales taxesParagraph (5) of section 164(b) of the
			 Internal Revenue Code of 1986 (relating to general sales tax) is amended by
			 striking subparagraph (L).
			(b)Child
			 creditSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to section 201 of such Act (relating
			 to modifications to child credit).
			(c)Marriage penalty
			 reliefSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to title III of such Act (relating
			 to marriage penalty relief).
			(d)Repeal of estate
			 taxSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to title V of such Act (relating to
			 estate, gift, and generation-skipping transfer tax provisions).
			(e)Deduction for
			 certain expenses of elementary and secondary school
			 teachersSubparagraph (D) of section 62(a)(2) of such Code is
			 amended by striking In the case of taxable years beginning during 2002,
			 2003, 2004, 2005, 2006, 2007, 2008, or 2009, the deductions and
			 inserting The deductions.
			(f)Deduction for
			 tuition and related expenses
				(1)Section 222 of
			 such Code is amended by striking subsection (e) (relating to
			 termination).
				(2)Section 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 section 431 of such Act (relating to deduction for higher education
			 expenses).
				(g)Capital gains
			 and dividends rate made permanentThe Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 is amended by striking section 303.
			(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
